John E. Miller State Representative P.O. Box 436 Melbourne, AR  72556
Dear Representative Miller:
This is in response to your request for an opinion concerning an individual who wishes to retire from teaching and seek other employment.  The specific question posed is whether this person could seek employment at the prison being built in Calico Rock, Arkansas, and draw retirement from the state retirement system.
It is my understanding that this question pertains to an individual who is currently a member of the Arkansas Teacher Retirement System, which was established under the Arkansas Teacher Retirement System Act (A.C.A. 24-7-201 et seq.). According to the facts outlined, this person is eligible to retire under the Teacher Retirement System Act.
Subsequent employment by the prison will not, in this instance, result in the termination of the System annuity.  It must be noted, however, that this retirement act does impose certain limitations following a retirant's employment by a public employer whose employees are covered by a state-supported retirement plan. Arkansas Code or 1987 Annotated 24-7-708 states in part as follows:
   (a)  If a retirant is an employee of a public employer whose employees are covered by a retirement plan supported wholly or in part by state contributions, then, for each twelve-month period ending June 30, the amount of his system annuity shall be subject to the limitations equivalent to the limitations imposed by the social security retirement test.
I have enclosed a memorandum which is issued to retirees by the Teacher Retirement System in relation to this earnings limitation. As you can see, benefits will be suspended with the calendar month following the month in which the limitation is reached.
Thus, although the person in this situation could be able to draw retirement from the Teacher Retirement System following employment at the prison, the annuity limitation set forth under A.C.A.24-7-708(a) will apply.*
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker. ___________. * This assumes, of course, that the particular employment at the prison would constitute employment by a public employer whose employees are covered by a state-supported retirement plan. _______________________________________.
(attachment) Form Q-5 7-89 TO:  Employers and Age and Service Retirees of Arkansas Teacher Retirement System FROM: Bill A. Shirron, Executive Director, Arkansas Teacher Retirement System SUBJECT: Earnings Limitation — Suspension of Benefits for 1989-90 Fiscal Year FULL-TIME OR PART-TIME EMPLOYMENT A retiree may accept full-time employment (fiscal year or school year basis) in a regular or special position covered by a State-supported retirement plan or the University of Arkansas, subject to the following limitations: (A) The earnings limitation for a retiree over age 65, returning to service is $8,800.00 for the 1989-90 fiscal year. (B) For a retiree under age 65 the earnings limitation for 1989-90 will be $6,480.00. (C) The earnings limitation does not apply to retirees who are over 70 years of age. SUSPENSION OF BENEFITS Suspension of benefits begins with the calendar month following the month in which the limitation is reached.  Benefits will be restored the first calendar month following termination of employment RESPONSIBILITY FOR REPORTING It is the responsibility of the retiree and the employing agency (superintendent and/or county supervisor) to report the date a retiree reaches the earnings limitation, either on a full-time or part-time basis, and the date employment is terminated.  Failure to notify the Teacher Retirement System as indicated could jeopardize future benefit payments to the retiree. EMPLOYMENT WITH A PRIVATE EMPLOYER An age and service retire may be employed by a private employer without any effect on his annuity. ADDITIONAL SERVICE CREDIT During ANY period of employment an age and service retiree shall not accrue additional service credit, nor shall he contribute to the Arkansas Teacher Retirement System.